Exhibit 99.1 CLASS A SHARES Exhibit 99.1 is amended and restated to read in its entirety as follows: Shareholder Executive Officers Directors / Trustees Country of Citizenship Residence or business address Principal occupation or employment and name, principal business and address of employer Convictions for crime (other than traffic violations or similar misdemeanors) or party to civil proceeding for securities law violations Pentland Securities (1981) Inc. Andrew T. Molson (President) Eric H. Molson (Vice-President) Stephen T. Molson (Vice-President) Eric H. Molson Canada 3A-1485 Sherbrooke Street West Montreal, Quebec Canada H3G 0A3 Chairman Emeritus of the Board of Directors Molson Coors Brewing Company 1555 Notre-Dame Street East, 4th Floor Montréal, Québec, Canada H2L 2R5 None Stephen T. Molson Canada 411 Clarke Avenue Westmount, Quebec Canada H3Y 3C3 Vice-President The Molson Foundation – Fondation Molson (a charitable foundation) 1555 Notre-Dame Street East Montréal, Québec, Canada H2L 2R5 None Andrew T. Molson Canada 38 Rosemont Avenue Westmount, Quebec Canada H3Y 3G7 Vice-Chairman and Partner RES PUBLICA Consulting Group (a holding and management company) 2001 McGill College Avenue, Suite 800 Montréal, Québec, Canada H3A 1G1 None 4280661 Canada Inc. Andrew T. Molson (President) Eric H. Molson (Vice-President) Stephen T. Molson (Vice-President) Eric H. Molson Canada 3A-1485 Sherbrooke Street West Montreal, Quebec Canada H3G 0A3 Chairman Emeritus of the Board of Directors Molson Coors Brewing Company 1555 Notre-Dame Street East, 4th Floor Montréal, Québec, Canada H2L 2R5 None Stephen T. Molson Canada 411 Clarke Avenue Westmount, Quebec Canada H3Y 3C3 Vice-President The Molson Foundation – Fondation Molson (a charitable foundation) 1555 Notre-Dame Street East Montréal, Québec, Canada H2L 2R5 None Shareholder Executive Officers Directors / Trustees Country of Citizenship Residence or business address Principal occupation or employment and name, principal business and address of employer Convictions for crime (other than traffic violations or similar misdemeanors) or party to civil proceeding for securities law violations Andrew T. Molson Canada 38 Rosemont Avenue Westmount, Quebec Canada H3Y 3G7 Vice-Chairman and Partner RES PUBLICA Consulting Group (a holding and management company) 2001 McGill College Avenue, Suite 800 Montréal, Québec, Canada H3A 1G1 None Geoffrey E. Molson Canada 723 Upper Lansdowne Avenue Westmount, Québec Canada H3Y 1J5 Chairman and a General Partner CH Group Limited Partnership (a holding company) 1555 Notre-Dame Street East Montréal, Québec, Canada H2L 2R5 None M. Justin Molson Canada 126 Skunk Hollow Road Jericho, Vermont 05465 USA Businessman 126 Skunk Hollow Road Jericho, Vermont 05465 USA None Lincolnshire Holdings Limited Eric H. Molson (President) Stephen T. Molson (Vice-President) Eric H. Molson Canada 3A-1485 Sherbrooke Street West Montreal, Quebec Canada H3G 0A3 Chairman Emeritus of the Board of Directors Molson Coors Brewing Company 1555 Notre-Dame Street East, 4th Floor Montréal, Québec, Canada H2L 2R5 None Stephen T. Molson Canada 411 Clarke Avenue Westmount, Quebec Canada H3Y 3C3 Vice-President The Molson Foundation – Fondation Molson (a charitable foundation) 1555 Notre-Dame Street East Montréal, Québec, Canada H2L 2R5 None 2 Shareholder Executive Officers Directors / Trustees Country of Citizenship Residence or business address Principal occupation or employment and name, principal business and address of employer Convictions for crime (other than traffic violations or similar misdemeanors) or party to civil proceeding for securities law violations Geoffrey E. Molson Canada 723 Upper Lansdowne Avenue Westmount, Québec Canada H3Y 1J5 Chairman and a General Partner CH Group Limited Partnership (a holding company) 1555 Notre-Dame Street East Montréal, Québec, Canada H2L 2R5 None M. Justin Molson Canada 126 Skunk Hollow Road Jericho, Vermont 05465 USA Businessman 126 Skunk Hollow Road Jericho, Vermont 05465 USA None Nooya Investments Limited Stephen T. Molson (President) Eric H. Molson (Vice-President) Eric H. Molson Canada 3A-1485 Sherbrooke Street West Montreal, Quebec Canada H3G 0A3 Chairman Emeritus of the Board Molson Coors Brewing Company 1555 Notre-Dame Street East, 4th Floor Montréal, Québec, Canada H2L 2R5 None Stephen T. Molson Canada 411 Clarke Avenue Westmount, Quebec Canada H3Y 3C3 Vice-President The Molson Foundation – Fondation Molson (a charitable foundation) 1555 Notre-Dame Street East Montréal, Québec, Canada H2L 2R5 None The ownership of Molson Coors Class A Common Stock (which, for purposes of this Exhibit 99.1, includes all shares of Class A Common Stock and Class A exchangeable shares) by the persons listed in this Exhibit 99.1 is as follows: 1. Eric H. Molson: as set forth in the Schedule 13D/A (Amendment No.5). 2. Stephen T. Molson: as set forth in the Schedule 13D/A (Amendment No.5).Nancy McLennan Molson, Stephen's spouse, owns 37 Molson Coors Canada Class A Exchangeable Shares. 3. Andrew T. Molson: 100 shares. 4. Geoffrey E. Molson: 1,632 shares 5. M. Justin Molson: none 3
